Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Lenker et al (US 2013/0274784) discloses a method for accessing arterial vasculature ([0059]) from a venous insertion site ([0065]), comprising providing an elongate crossing member (3)  configured to be disposed within a lumen (36) of a guiding catheter (37) for two-way longitudinal movement therein, the distal end of the elongate crossing member including a distal tip comprising a blunted or rounded edge ([0040]); providing a stylet (2) configured to be disposed within the lumen of the elongate crossing member, the stylet is welded (23) at its distal end onto the elongate crossing member (3) (Fig. 4; [0034]), the distal end of the stylet including a puncturing tip (25) (Fig. 5; [0024], [0041]) configured to penetrate a venous wall and an arterial wall adjacent the venous wall, wherein the elongate crossing member and the stylet are configured to be placed together with the guiding catheter through a lumen (43) of a sheath (38) having a curved distal portion (Fig. 17) , and wherein the elongate crossing member and the stylet are removable from the lumen of the guiding catheter when the guiding catheter is within the lumen of the sheath with at least the distal end of the guiding catheter extending out of the distal end of the sheath since they are separately delivered ([0059]); and placing the distal end of the sheath into a vein of a 
Lenker et al relies on the weld (23) of the stylet (2) to the elongate crossing member (3) to allow for the distal steerability of the device.  With the distal portions of the stylet and elongate crossing member welded together, a user may pull the stylet (2) or push the elongate crossing member (3) to create compression in the distal region of the device to allow for articulation of the assembly (Figs. 5, 17; [0038], [0060]).  This feature is critical to Lenker et al and modifying to remove such a weld for two-way longitudinal movement of the stylet within the lumen of the elongate crossing member would destroy the primary purpose of the device and thus render the device inoperable for the method of Lenker et al.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed method as presently recited in independent claims 2, 12 and 21.   Thus, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771